Case: 17-10412   Date Filed: 03/26/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10412
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60102-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GILBERTO VILLANUEVA, JR.,
a.k.a. Wito,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 26, 2018)



Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 17-10412     Date Filed: 03/26/2018   Page: 2 of 4


PER CURIAM:


      Gilberto Villanueva, Jr., appeals his 180-month sentence for possession of a

firearm and ammunition by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). On appeal, Villanueva argues that his predicate

convictions for his Armed Career Criminal Act (“ACCA”) enhancement should

not have counted as separate offenses because they were committed over a

relatively short time span; he concedes that his argument is barred by our binding

precedent. Villanueva further argues that his ACCA-enhanced sentence violates

the Eighth Amendment’s prohibition on cruel and unusual punishment; he

concedes that this argument also is barred by our binding precedent.



                                          I.



      We review de novo whether a defendant’s predicate offenses meet the

ACCA’s different-occasions requirement. United States v. Longoria, 874 F.3d

1278, 1281 (11th Cir. 2017).

      A defendant who is convicted under § 922(g) is subject to the ACCA’s

enhanced penalties if he has three prior convictions for violent felonies or serious

drug offenses that were “committed on occasions different from one another.”

18 U.S.C. § 924(e)(1). Crimes occur on different occasions, for purposes of
                                          2
               Case: 17-10412      Date Filed: 03/26/2018    Page: 3 of 4


§ 924(e), if they are committed successively, rather than simultaneously.

Longoria, 874 F.3d at 1281.

      The district court did not err in applying Villanueva’s ACCA enhancement:

he had at least three prior convictions for serious drug offenses that were

committed on different days, that is, successively. See id.



                                           II.



      We review de novo whether a sentence violates the Eighth Amendment.

United States v. Mozie, 752 F.3d 1271, 1290 (11th Cir. 2014). Where a defendant

fails to object to his sentence on Eighth Amendment grounds, we review only for

plain error. Id. For relief under plain-error review, a defendant must identify an

error that (1) is plain; (2) affects the defendant’s substantial rights; and

(3) seriously affects the fairness, integrity, or reputation of the judicial

proceedings. United States v. George, 872 F.3d 1197, 1207 (11th Cir. 2017). To

show that an error is plain, a defendant must point to a contrary explicit statutory

provision or on-point precedent from this Court or the Supreme Court. United

States v. Hoffman, 710 F.3d 1228, 1232 (11th Cir. 2013).

      The Eighth Amendment prohibits “cruel and unusual punishments.” U.S.

Const. amend. VIII. In evaluating an Eighth Amendment challenge in a non-


                                            3
              Case: 17-10412     Date Filed: 03/26/2018    Page: 4 of 4


capital case, we must determine whether the sentence imposed is grossly

disproportionate to the offense committed. United States v. Bowers, 811 F.3d 412,

431-32 (11th Cir.), cert. denied, 125 S. Ct. 2401 (2016). We have determined that

the ACCA’s 15-year mandatory minimum sentence does not violate the Eighth

Amendment’s prohibition on cruel and unusual punishment and is not grossly

disproportionate to possessing a firearm as a thrice-convicted felon. United States

v. Reynolds, 215 F.3d 1210, 1214 (11th Cir. 2000).

      District courts may impose a sentence below a mandatory minimum only (1)

upon a substantial-assistance motion from the government; or (2) in the case of

certain drug offenses, if statutory criteria are met. See 18 U.S.C. § 3553(e)-(f).

      The district court did not plainly err in imposing Villanueva’s 180-month

sentence because the ACCA’s mandatory minimum sentence was neither cruel and

unusual punishment nor grossly disproportionate to Villanueva’s possession of a

firearm and ammunition as a thrice-convicted felon. See Reynolds, 215 F.3d at

1214. Also, the district court could not have imposed a sentence below the

mandatory minimum sentence: neither of the exceptions to mandatory minimum

sentences was present here. See 18 U.S.C. § 3553(e)-(f).

      AFFIRMED.




                                          4